internal_revenue_service number release date index number ------------------------------------------------------------ ------- ------------------------------------------------------------ ---------- -------------------------- ----------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-136875-04 date july do ---------date of death ------------------------- do ---------date of death ------------------------- -------------------------- -------------------- ------------------------- ------------------------------- ------------------------ legend decedent spouse daughter son grandson granddaughter ------------------------------------- granddaughter --------------------------------- great-grandchild ---------------------- state acting trustee county court court date date date date date date date date date date date trust x y dollar_figurez ------------ ----------------------------------------- -------------------- -------------------------------------- -------------------------------------- ------------------- ---------------------- ----------------------- -------------------------- ----------------------- ------------------------ ----------------------- ----------------- ----------------------- ------------------ ----------------------- ------------------------------------------------- ------ ---------- ----------------- under item iii of decedent’s will decedent directs that the residue of decedent’s according to the facts submitted decedent executed his last will and testament plr-136875-04 dear ------------------- this is in response to your authorized representative’s submission dated date and subsequent correspondence in which rulings were requested concerning the effect of orders issued by court and court with regard to trust and the decedent revocable_trust agreement trust on date trust was amended on date and date decedent died a resident of county state on date estate is to be given bequeathed devised and appointed to the trustee of trust article iii paragraph of trust provides that if decedent’s wife spouse survives decedent then upon decedent’s death after the distribution of a specific_bequest to each of son and daughter trustee is to distribute the assets of trust to marital trust paragraph a provides that trustee is to pay the entire net_income from the marital trust to spouse so long as she lives as amended on date paragraph c provides that upon the death of spouse and if either of decedent’s children daughter and son are then living the marital trust is to end and its remaining balance is to be held in a family_trust notwithstanding the foregoing spouse shall have a testamentary special_power_of_appointment to donate and appoint at her death the remaining balance of the marital trust at such time to or for the benefit of such one or more of decedent’s issue in such manner and in such proportions whether outright in trust or otherwise as she may desire but under no circumstances may that remaining balance be appointed to spouse’s creditors spouse’s estate or the creditors of spouse’s estate paragraph as amended provides that upon spouse’s death the trustee shall except to the extent spouse‘s will contains a different direction for the payment of death taxes make available from the property belonging to the marital trust to the executors of spouse’s estate such amount as said executor shall determine to be equal to the excess of all death taxes which shall become payable by reason of spouse’s death over the death taxes which would have become payable by reason of spouse’s death if in the computation there had not been included any part of the property belonging to the marital trust trust into two separate trusts the gst exempt marital trust and the gst non-exempt marital trust to be held on the same terms and conditions as those set forth in trust and ii to direct that all death taxes attributable to the gst exempt marital trust and the gst non-exempt marital trust at the subsequent death of spouse be allocated against the gst non-exempt marital trust on date court issued its order on date acting trustee and spouse petitioned court i to divide marital decedent’s federal estate_tax_return form_706 was filed on date a date that on date spouse executed her last will and testament spouse died on date plr-136875-04 granting the petition the gst exempt marital trust would hold an amount of property equal to decedent’s unused gst_exemption and the gst non-exempt marital trust would hold the remaining property in the marital trust court ordered that the gst non-exempt marital trust would be liable for all estate and inheritance taxes on the gst exempt marital trust and the gst non-exempt marital trust payable at the death of spouse except as otherwise hereinabove provided both trusts would be held pursuant to the terms of marital trust is prior to date an election was made on the return to treat the gst exempt marital trust and gst non-exempt marital trust as qualified_terminable_interest_property qtip pursuant to sec_2056 and an estate_tax_marital_deduction was claimed pursuant to sec_2652 and sec_26_2652-2 of the generation-skipping_transfer_tax regulations a reverse_qtip_election was made to treat decedent as the transferor of the gst exempt marital trust and decedent’s remaining gst_exemption was allocated to the trust to cause the trust to have a zero inclusion_ratio for purposes of chapter the qtip property for which a deduction was claimed on decedent’s estate_tax_return is includible in spouse’s gross_estate under sec_2044 by reason of spouse’s death with respect to assets that pass under her will are to be paid out of and charged generally against the principal of spouse’s residuary_estate without apportionment under item vi of spouse’s will spouse exercised her special testamentary_power_of_appointment under decedent’s will and directed that any and all property remaining in the marital trust and for purposes of this ruling specifically the gst non- exempt marital trust continue to be held in trust and divided into five shares as follows daughter - x son - x granddaughter - y granddaughter - y and grandson -y separate trusts spouse’s will incorporates by reference the terms of trust into the separate trusts on date acting trustee filed a second amended petition for declaration of rights concerning the interpretation of item vi of spouse’s will on date court issued its order construing the language of item vi of spouse’s will to mean that spouse intended to divide the gst non-exempt martial trust into separate trusts court stated that if spouse had intended the gst non-exempt marital trust to remain one trust she would not have stated that the gst non-exempt marital trust be divided according to court the use of the word share is further indication of her intent that the gst non-exempt marital trust be divided for the benefit of the five named beneficiaries court reasoned that had spouse intended to leave the corpus intact in the gst non-exempt marital trust no reference to division would have been necessary item ii of spouse’s will provides that any inheritance and estate_taxes assessed plr-136875-04 and spouse could have simply mandated the percentage of payout in favor of each beneficiary consequently court determined that it was the intent of spouse to create the separate trusts the following rulings are requested court 2’s construction and interpretation of the language of item vi spouse’s will regarding whether there is a single trust the gst non-exempt marital trust for decedent’s five named beneficiaries or five separate trusts one for each of the five named beneficiaries will be given effect by the internal_revenue_service service for purposes of chapter court 1’s order directing that the gst non-exempt marital trust be liable for all federal_estate_taxes payable by the gst exempt marital trust and gst non-exempt marital trust at the death of spouse will be given effect by the service for purposes of federal_estate_taxes sec_2001 imposes a tax on the transfer of the taxable_estate of every under sec_2612 a taxable_termination means the termination by law decedent who is a citizen or resident_of_the_united_states sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip made by a transferor death lapse of time release of power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of chapter a taxable_distribution means any distribution from trust to a skip_person other than a taxable_termination or a direct_skip tax imposed by chapter or of an interest in property to a skip_person natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust a -- if all interests in such trust are held by skip persons or b - i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term direct_skip means a transfer subject_to a under sec_2613 for purposes of chapter a skip_person means a sec_2613 provides that for purposes of chapter the term non-skip sec_2603 provides that in the case of a taxable_termination or direct sec_2603 provides that in the case of a taxable_distribution the tax plr-136875-04 person means any person who is not a skip_person imposed by sec_2601 shall be paid_by the transferee skip from a_trust the tax shall be paid_by the trustee ruling whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be the state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court in 387_us_456 the court considered on date court issued its order construing the language of item vi of spouse’s will to mean that spouse intended to divide the gst non-exempt marital trust into five separate trusts while court 2’s order is not controlling for purposes of chapter court 2’s interpretation is a reasonable interpretation of spouse’s will and is consistent with applicable state law accordingly we conclude that court 2’s construction and interpretation of the language of item vi of spouse’s will regarding whether there is a single trust the gst non-exempt marital trust for decedent’s five named beneficiaries or five separate trusts for each named beneficiary will be given effect by the service for purposes of chapter the division of the gst non-exempt marital trust into the three separate trusts for the grandchildren will result in a direct_skip under sec_2612 and the gst taxes due are payable by the trusts under sec_2603 ruling on date court issued an order directing that the gst non-exempt marital trust be liable for all estate and inheritance taxes attributable to the gst exempt marital trust and the gst non-exempt marital trust due on the death of spouse this situation is analogous to the situation in revrul_73_142 1973_1_cb_405 in the ruling a lower state court construed a_trust instrument to mean that the decedent reserved the right to remove and appoint a trustee only once and that this power did plr-136875-04 not include the right to appoint himself and that once having exercised that power decedent would have exhausted his reserved powers the decedent subsequent to the decree did remove the original trustee and appoint another not himself so that under the interpretation of the court he no longer had such a right as of the date of his death the lower court decree was contrary to decisions of the highest court of the state the service considered the effect to be given the decree in determining the estate_tax consequences of the trust in the ruling the service stated that while the problem in bosch involves the fact that federal authorities are not bound by a determination of a state trial_court this does not mean that the parties to the state court action are not bound by the decree the lower court had jurisdiction over the parties and over the subject matter of the proceeding the time for the parties to appeal the lower state decree had passed unlike the situation in bosch the decree in the ruling was handed down before the time of event giving rise to the tax that is the date of the grantor’s death thus while the decree would not be binding on the government as to questions relating to the grantor’s power to appoint himself as trustee prior to the date of the decree it is controlling in this situation court had jurisdiction over the parties and over the subject matter of the proceeding the time for appeal had passed the decree was handed down before the time of the event giving rise to federal_estate_taxes that is the death of spouse thus as in revrul_73_142 the service will give effect to court 1’s order directing that the gst non-exempt marital trust be liable for all federal_estate_taxes payable by the gst exempt marital trust and the gst non-exempt marital trust at the death of spouse to the extent that there are sufficient assets in the gst non-exempt marital trust to pay such taxes the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-136875-04 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction or any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch passthroughs and special industries enclosure copy for sec_6110 purposes
